DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed November 05, 2021 has been entered.
The objection to the claims due to informalities is withdrawn in response to the amendment.
The rejections under 35 U.S.C. §§ 102(a)(1) and 103 relying on Rouet are withdrawn in response to the amendment.  Applicant’s arguments regarding Rouet have been fully considered, but are deemed to be moot in view of the new grounds of rejection.
Applicant’s arguments regarding Starns and Denk have been fully considered, but are not persuasive.  Applicant argues that neither reference by itself suggests how to distinguish or disambiguate issues caused by probe placement errors and improper acquisition parameters, and that their combination at most teaches the parameters in a parallel manner which would fail to disambiguate different causes of image quality issues.  The Examiner disagrees.  Starns discusses improving the quality of images through probe positioning/placement (page 1, lines 38-39; page 5, lines 11-12; page 6, lines 9-10).  This implies there is image quality degradation that is being corrected through probe positioning/placement.  Denk discusses “image quality optimization” and providing feedback to users with respect to user control corresponding to optimal corrections ([0040]).  Denk further refers to “determining whether the images meet these characteristics, and if no, to determine what changes may be needed to do so” ([0044]).  This implies that there are 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claims 1 and 9, the phrase, “that disambiguates between probe placement related and scan settings related image quality degradation”, is confusing because it brings into each claim two phrases, “probe placement” and “scan settings”, while each claim utilizes two other phrases, “probe position” and “acquisition settings”.  Although paragraph [0030] indicates that “scan settings models” are “acquisition settings models”, using both phrases in the same claim would make it seem that these refer to two completely different things.  Likewise, although there is an implied correspondence between probe placement and probe position in paragraph [0039] 
	b) The phrase added to the preamble of claim 14, “of disambiguating between probe placement related and scan settings related image quality degradation” renders the claim indefinite because it recites “probe placement related...image quality degradation”, but no “probe placement” is referenced in the body of the claim.  A probe is not even mentioned in the body of the claim.
	c) Claim 1, in line 11, uses the term “and/or”.  While the term in and of itself is not indefinite, it renders the newly added language, “that disambiguates between probe placement related and scan settings related image quality degradation” indefinite because of the invention to disambiguate between probe placement related and scan settings related image quality degradation, the claimed invention would need both the probe position quality parameter and acquisition settings quality parameter (assuming “probe position” corresponds to “probe placement” and “scan settings” corresponds to “acquisition settings”).  Claim 14 has the same problem.
	d) Claims not discussed explicitly are indefinite by reason of their ultimate dependence upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over published PCT Application WO 2020/162989 A1 to Starns et al. (hereinafter referred to as “Starns”) in combination with U.S. Patent Application Publication 20160081662 to Denk et al. (hereinafter referred to as “Denk”).
As to claim 1, Starns discloses a method for an ultrasound system, comprising:
	determining a probe position quality parameter of an ultrasound image acquired with the ultrasound system, the probe position quality parameter representative of a level of quality of the ultrasound image with respect to a position of an ultrasound probe used to acquire the ultrasound image (page 1, lines 34-36);
	providing feedback to a user of the ultrasound system based on the probe position quality parameter and/or the one or more acquisition settings quality parameters, the probe position 
	Starns does not disclose determining one or more acquisition settings quality parameters of the ultrasound image, each acquisition settings quality parameter representative of a respective level of quality of the ultrasound image with respect to a respective acquisition setting used to acquire the ultrasound image.  However, this is well known in the art as evidenced by Denk ([0038]-[0039]; [0040]; [0043]-[0044]; analyzes images, decides what parameters need to be adjusted based on quality of image).  Denk’s invention would provide additional guidance to the user for obtaining higher quality ultrasonic images.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Starn’s invention according to the teachings of Denk.
	In the combination, the feedback would disambiguate between probe placement related and scan settings related image quality degradation for the following reasons.  Starns discusses improving the quality of images through probe positioning/placement (page 1, lines 38-39; page 5, lines 11-12; page 6, lines 9-10).  This implies there is image quality degradation that is being corrected through probe positioning/placement.  Denk discusses “image quality optimization” and providing feedback to users with respect to user control corresponding to optimal corrections ([0040]).  Denk further refers to “determining whether the images meet these characteristics, and if no, to determine what changes may be needed to do so” ([0044]).  This implies that there are image quality degradation because they are being corrected through the user of acquisition/scan settings.  Taken together in combination, Starns and Denk would therefore disambiguate between the probe placement related and scan settings related image quality degradation because they each bring into the combination separate settings, each concerned with improving image quality, but via their different respective settings.
As to claim 2, Starns discloses the method of claim 1, wherein providing feedback to the user comprises displaying, on a display device, image acquisition guidance based on the probe position quality parameter and/or the one or more acquisition settings quality parameters (page 10, lines 4-5).
As to claim 4, Starns and Denk render obvious the method of claim 2, wherein displaying, on the display device, image acquisition guidance based on the probe position quality parameter and/or the one or more acquisition settings quality parameters comprises displaying a respective quality indicator for each acquisition setting used to acquire the ultrasound image (Denk: [0044]-[0045]).
As to claim 5, Starns and Denk render obvious the method of claim 1, wherein determining the one or more acquisition settings quality parameters of the ultrasound image comprises determining one or more of a depth parameter representative of a depth quality, a frequency parameter representative of a frequency quality, a time compensated gain (TCG) parameter representative of a TCG quality, and a gain parameter representative of a gain quality (Denk: [0038]) .
As to claim 6, Starns and Denk render obvious the method of claim 1, wherein determining a first acquisition settings quality parameter of the one or more acquisition settings quality parameters of the ultrasound image comprises entering the ultrasound image as input to a first acquisition settings assessment model trained to output a first acquisition settings quality parameter representative of a quality of a first acquisition setting ([0044]).
Regarding claim 9, see the discussion above for claim 1.  Starns discloses a processor executing software (page 7, line 33).  The memory is considered inherent, for example in the laptop (page 9, lines 28-35).
Regarding claim 11, see the discussion above for claim 4.  Any data would be stored in the memory.
As to claim 13, Starns and Denk render obvious the system of claim 11, wherein the one or more scan settings models includes a depth model and/or a frequency model (Denk: [0038]-[0039]).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Starns in combination with Denk and U.S. Patent Application Publication 20200060660 to Waechter-Stehle et al. (hereinafter referred to as “Waechter-Stehle”).
As to claim 3, Starns discloses the method of claim 2, but does not disclose wherein displaying, on the display device, image acquisition guidance based on the probe position quality parameter and/or the one or more acquisition settings quality parameters comprises displaying a notification that an expected anatomical feature is missing or has morphological changes compared to a standard scan plane based on the probe position quality parameter.  However, this is well known in the art.  For example, Waechter-Stehle teaches this ([0014], the user is provided guidance to move the probe with respect to the ROI because it is not at its proper location).  Waechter-Stehle’s approach would improve image quality ([0084]). Therefore, it would have been obvious to one of ordinary skill in the art to modify Starns’ invention according to Waechter-Stehle.
As to claim 10, Starns discloses the system of claim 9, but does not disclose wherein the memory stores the image quality assessment models, including an anatomy model trained to output the probe position quality parameter based on the ultrasound image.  However, this is well known in the art as evidenced by Waechter-Stehle ([0004]; [0007]).  Waechter-Stehle’s .

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20190015076 to Rouet et al. (hereinafter referred to as “Rouet”) in combination with Starns.
As to claim 14, Rouet discloses a method, comprising:
	determining, based on an anatomy model, that an ultrasound image includes one or more expected anatomical features ([0045]); 
	upon determining that the ultrasound image includes the one or more expected anatomical features, entering the ultrasound image into a plurality of scan settings models each trained to determine a respective acquisition parameter-specific image quality of the ultrasound image ([0027]; image depth; [0051], steering; [0055], distance from an image sensor); and
	displaying, on a display device, image acquisition guidance that is based on each respective acquisition parameter-specific image quality of the ultrasound image ([0067]).
	Although Rouet discloses that the method is concerned with scan settings related image quality degradation (e.g., quality parameter, [0051] and [0055]), Rouet does not disclose that the method is a method of disambiguating between probe placement related and scan settings related image quality degradation.  Probe placement related settings related to image quality degradation are well known in the art.  For example, Starns teaches probe placement related settings related to image quality degradation (page 1, lines 38-39; page 5, lines 11-12; page 6, lines 9-10;  there is image quality degradation that is being corrected through probe positioning/placement).  It 
As to claim 15, Rouet discloses the method of claim 14, wherein displaying image acquisition guidance that is based on each respective acquisition parameter-specific image quality of the ultrasound image comprises displaying a graphical user interface including a plurality of visual elements, each visual element representing a respective acquisition parameter-specific image quality of the ultrasound image ([0050]-[0051]; [0067], with respect to rotation and translation).
As to claim 16, Rouet discloses the method of claim 15, but does not disclose wherein each visual element includes a color or a grayscale gradient.  However, the specific graphical depiction of a visual element is not seen as a patentable distinction.  One of ordinary skill in the art would choose a visual element’s visual characteristic based on upon a given application.  Therefore, this feature is considered obvious over Rouet.  
As to claim 17, Rouet discloses the method of claim 14, wherein entering the ultrasound image into the plurality of scan settings models comprises entering the ultrasound image into a gain model, a depth model, and/or a frequency model ([0027]; [0055]; depth).
As to claim 18, Rouet discloses the method of claim 17, wherein the gain model is trained to determine a gain specific image quality of the ultrasound image, the depth model is trained to .

Allowable Subject Matter
Claims 7, 8, 12, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665